Citation Nr: 1620157	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tremors of the left hand claimed as due to broken thumb. 

2.  Entitlement to service connection for varicose veins.  

3.  Entitlement to service connection for enlarged prostate.  

4.  Entitlement to service connection for tendonitis of the right leg.  

5.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) also claimed as depression and anxiety.  

6.  Entitlement to an initial rating higher than 10 percent for degenerative arthritis of the thoracic-lumbar spine (claimed as chronic back pain).  

7.  Entitlement to a compensable rating for bilateral hearing loss.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

9.  Whether the Veteran submitted a timely Notice of Disagreement (NOD) to the August 1, 2011 rating decision.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1964 to December 1967, January 1968 to May 1978 and from February 1983 to January 1990.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans' Affairs (VA). 

In November 2015, a videoconference hearing was held before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.

The Board recognizes that during the November 2015 hearing the Veteran's representative raised the issue of entitlement to service connection for a cervical spine disability.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

The issues of entitlement to service connection for tremors of the left hand claimed as due to broken thumb, entitlement to service connection for tendonitis of the right leg, entitlement to a rating higher than 30 percent disabling for PTSD, entitlement to a rating higher than 10 percent for degenerative arthritis of the thoracic-lumbar spine,  entitlement to a compensable rating for hearing loss and whether the Veteran submitted a timely NOD to the August 1, 2011 rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his November 2015 hearing, the Veteran withdrew from appellate consideration the claims for entitlement to service connection for enlarged prostate and entitlement to service connection for varicose veins.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for enlarged prostate have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2015).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for varicose veins have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

On the record during the November 2015 videoconference hearing, the Veteran withdrew the claims of entitlement to service connection for enlarged prostate and entitlement to service connection for varicose veins.  The Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal of the claims, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review them.  Hence, the claims for entitlement to service connection for enlarged prostate and entitlement to service connection for varicose veins are dismissed.


ORDER


The claim for entitlement to service connection for enlarged prostate is dismissed.

The claim for entitlement to service connection for varicose veins is dismissed.


REMAND

The Veteran appeals the denial of service connection for tremors of the left hand claimed as due to broken thumb and tendonitis of the right leg.  The Veteran claims the during service he injured his left arm and that his current hand tremors are linked to nerve damage problems incurred at that time.  The Veteran also testified to having right leg problems during service and that such continued after separation.  

VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  In light of the lay statements of record, the Board finds that a remand is warranted to determine the nature and etiology of the Veteran's left hand and right leg disabilities.  

The Veteran also appeals the denial of a rating higher than 30 percent disabling for his service connected PTSD, a rating higher than 10 percent for his degenerative arthritis of the thoracic-lumbar spine and the denial of a compensable rating for hearing loss.  

During his November 2015 Board hearing, the Veteran indicated that his disabilities have worsened since his last VA examination.  The evidence shows that the Veteran was last examined for VA compensation purposes in October 2010 for his hearing loss and thoracic-lumbar spine disabilities.  Although the Veteran was afforded a VA examination in June 2014 for his PTSD, a November 2015 private evaluation report and testimony from the Veteran since that time indicates a worsening of his disability.  To ensure that the record reflects the current severity of his disabilities, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The Board also notes that the Veteran has indicated that his service connected disabilities prevent him from working.  On remand, he should be afforded a VA examination to determine what impact, if any, his service connected disabilities have on his ability to obtain or maintain employment.  On remand, ongoing VA and private medical records should also be obtained.

The Board also notes that in December 2015 the Veteran was informed that his December 2015 NOD to the August 1, 2011 rating decision was untimely and could not be accepted as a notice of disagreement to that decision.  In January 2016, the Veteran expressed disagreement with the RO decision.  The Veteran has not been issued a Statement of the Case (SOC), however, regarding this issue.  As such, a remand is necessary for the issuance of a SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. A SOC should be issued for the claim of whether the Veteran submitted a timely Notice of Disagreement to the August 1, 2011 rating decision.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.  If a timely substantive appeal is not filed the matter should be closed by the AOJ.

2. Obtain and associate with the record any outstanding VA outpatient treatment records related to the Veteran's disabilities on appeal.  

3. Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disabilities on appeal.  All attempts to procure such records must be documented in the file.  

4. Schedule the Veteran for a VA examination to address the nature and etiology of his tremors of the left hand and tendonitis of the right leg.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination.  

After examination and review of the record, the examiner must state whether it is at least as likely as not (50 percent or greater) that the Veteran's current tremors of the left hand and/or tendonitis of the right leg is attributable to service or any incident in service.  The examiner must provide a complete rationale for any opinions provided.  

Any opinion offered must take into account the Veteran's history and contentions.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.

5. Schedule the Veteran for a VA compensation examination to determine the nature and severity of his PTSD.  The examiner must be provided access to VBMS and Virtual VA.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

In accordance with the latest worksheets for rating psychiatric disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his psychiatric disability.  A complete rationale should be provided for any opinion expressed.

6. Schedule the Veteran for a VA compensation examination to determine the nature and severity of his thoracic-lumbar spine disability.  The examiner must be provided access to VBMS and Virtual VA.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

In accordance with the latest worksheets for rating the spine, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his spine disability.  The examiner must specifically document all diagnoses of the spine.  Range of motion findings reported in degrees must be provided in the examination report.  The examination report should include findings consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins.  

The examiner should also determine whether and to what extent the Veteran experiences any neurological disability associated with his spine disability.  A complete rationale should be provided for any opinion expressed.

7. Schedule the Veteran for a VA audiological examination.  Access to VBMS and Virtual VA must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

In accordance with the latest worksheets for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his hearing loss.  The examiner must be sure to address the applicable rating criteria and address any functional impairment resulting from the hearing loss.  A complete rationale for any opinions expressed must be provided.

8. Schedule the Veteran for a VA examination(s) to determine the impact his service connected disabilities, either singly or cumulatively, have on his ability to obtain or retain employment.  The examiner must be provided access to VBMS and Virtual VA.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.  All functional impairment caused by service connected disorders should be set out in detail in the report.

9. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

10. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


